Affirmed and Memorandum Opinion filed February 24, 2022.




                                      In The

                    Fourteenth Court of Appeals

                               NO. 14-20-00154-CR

               SHERWIN MATTHEW SIMPLE, JR., Appellant

                                        V.
                       THE STATE OF TEXAS, Appellee

                   On Appeal from the 239th District Court
                          Brazoria County, Texas
                      Trial Court Cause No. 85187-CR

                          MEMORANDUM OPINION

      A jury convicted appellant Sherwin Matthew Simple, Jr., of aggravated
robbery, a first-degree felony. See Tex. Penal Code Ann. § 29.03. In his sole issue,
appellant argues that the trial court erred in denying his motion to suppress his
custodial statement because he did not voluntarily, knowingly, and intelligently
waive his rights. We affirm.
                               I.    BACKGROUND

      On September 6, 2018, a Brazoria County grand jury charged appellant by
indictment with one count of aggravated robbery, alleged to have been committed
on or near June 28, 2018. Appellant pleaded not guilty and proceeded to trial
before a jury.

      At trial, Alexzander Ybarra, the victim of the aggravated robbery, testified
that on June 28, 2018, he and appellant went to two locations to collaborate on
music, but upon arriving at each location, were not able to access the locations.
They agreed to collaborate another time. Jaelen Sparks, appellant’s cousin, who
had been riding in the backseat, moved to the front passenger seat, and appellant,
who had been riding in the front passenger seat, moved to the backseat. Ybarra
began driving them home, and appellant removed a gun from a zippered bag and
began playing with the gun, admitting it was loaded. Ybarra repeatedly asked
appellant to put the gun away, but appellant did not. Sparks did not intervene.
Ybarra then testified that he saw the barrel of the gun pointed at him in his
peripheral vision, and appellant shot him in the head. After being shot, Ybarra
testified that he thought he was going to die, and decided if he was going to die
“everybody else is going to die too.” He attempted to crash the car, but Sparks
steadied the car by grabbing the wheel. After struggling with appellant, Ybarra was
able to escape from the moving car and attempted to get help. After knocking on
several house doors nearby, 911 was called and an officer arrived at the scene.
Ybarra was life-lighted to Hermann Memorial Hospital in Houston.

      White testified that Sparks and appellant arrived at her house late at night on
June 28, 2018 in a car that did not belong to appellant. White testified that
appellant seemed “kind of off” and she felt like appellant might have been on
drugs when he shot Ybarra because he “wasn’t himself.” White testified that she,

                                         2
Sparks, and appellant were detained by the police shortly after they drove in
Ybarra’s car to Avenue J where appellant passed a backpack from the car to an
acquaintance named K.J.

      Investigator Jarrad Norris testified that he interviewed appellant—who
Ybarra had already identified as the assailant—using a pocket recorder. Appellant
objected when the State moved to introduce Norris’s recording of the interview,
asserting that appellant never affirmatively waived his rights and that all the
requirements of article 38.22 were not satisfied. See Tex. Code Crim. Proc. Ann.
art. 38.22. The matter was argued outside the presence of the jury. The court
allowed the State to lay an additional predicate outside the presence of the jury.
The State conducted a voir dire examination of Officer Norris, who testified that
appellant understood English, understood the questions asked of appellant, and was
not threatened or promised anything for making a statement. Officer Norris further
testified that there was no non-verbal pressure or force exerted toward appellant,
and that Miranda warnings were read to appellant in their entirety. On cross-
examination, Norris admitted appellant was in custody, was not shown his
Miranda warnings in writing, appellant was not asked to initial, sign, or
acknowledge Miranda warnings in writing, and he did not get an explicit answer to
the question as to whether appellant intelligently, knowingly and voluntarily
waived his Miranda rights. Norris did not ask appellant this question a second
time, and was unaware of appellant’s state of mind, whether appellant was under
the influence of any medication, and was unaware of appellant’s criminal history,
educational background other than high school, and did not know if appellant had
been read his rights before.

      Appellant re-urged his objection to Norris’s testimony, arguing that
appellant did not voluntarily waive his rights because he never affirmatively

                                        3
answered Norris’s question regarding the waiver of his rights. The trial court
overruled appellant’s objection outside of the presence of the jury, but allowed
appellant to re-urge his objection to the statement in the presence of the jury, and
again overruled the objection. The trial court granted the request of appellant to
read a limiting instruction. Prior to the playing of the recording of appellant’s
statement, the court read the following instruction to the jury:

      You're instructed that you're getting ready to hear evidence in State's Exhibit
      101 where the defendant is giving a statement. You cannot consider said
      statement unless you find that the defendant knowingly, independently, and
      intelligently waived his rights and beyond a reasonable doubt voluntarily
      made the statement.
      Before the jury, Norris testified that he did not, and no one with his agency,
threatened, coerced, or bribed appellant in any way into speaking to him. He also
stated that at no point during the interview did appellant attempt to leave; instead,
appellant spoke with Norris without ever asking for an attorney or invoking his
right to remain silent. Norris read appellant his Miranda rights, and asked appellant
if he understood his rights. See Miranda v. Arizona, 384 U.S. 436, 444 (1966).
Appellant responded “yeah.” When Norris asked appellant if he knowingly,
intelligently, and voluntarily waived those rights and wished to speak to Norris,
appellant responded, “about what?” Norris and appellant continued talking without
appellant giving an affirmative or negative response to Norris’s question
concerning the waiver of appellant’s rights. During the interview, appellant denied
knowing Ybarra and denied shooting anyone. Norris testified that appellant’s
demeanor during the interview was “extremely calm, no agitation, very level.”
Based on their discussion, Norris testified that appellant understood the English
language and that based on appellant’s responses, appellant seemed to understand
what was being asked of him. Norris did not smell any alcohol on appellant. Norris
testified that he asked appellant directly about the events of that night, and
                                          4
appellant denied having any knowledge of what happened and again denied
shooting Ybarra. Norris ended the interview when it became clear that appellant
was not going to change his testimony.

      The jury charge included a voluntariness instruction, which required the
State to prove beyond a reasonable doubt that appellant knowingly, intelligently,
and voluntarily waived his rights before the jury could consider appellant’s
statement. See Tex. Code Crim. Proc. Ann. art. 38.22, § 6.

      The jury found appellant guilty of aggravated robbery and assessed
punishment at thirty years’ imprisonment in the Texas Department of Criminal
Justice—Correctional Institutions Division. The trial court then filed the following
relevant findings of fact and conclusions of law:

             6) The defendant was advised during the recording by
                Investigator Norris of his Miranda rights.
             7) After the Miranda rights were read to the defendant,
                Investigator White asked the defendant if he freely and
                voluntarily waived his rights pursuant to Miranda.
             8) The defendant did not respond to the question if he
                knowingly, intelligently and voluntarily agreed to waive
                those rights and agreed to speak to the Investigator in the
                recorded interview.
             9) The defendant did inquire to Investigator Norris about what
                he wanted to talk about after his Miranda warnings were
                read to him.
             10) The defendant continued to speak to Investigator Norris
                 after his Miranda warnings were read to him.
             11) Investigator Norris while questioning the defendant did not
                 threaten or promise the defendant anything to induce the
                 defendant to continue talking to him. Investigator Norris
                 also did not authorize anyone else to exert pressure on the
                 defendant to induce him to continue talking to him.
             12) The defendant’s recorded statement was properly recorded

                                         5
                  in an audio video format in accordance with Article 38.22
                  of the Code of Criminal Procedure.
             13) There is no evidence of any coercion, promise or
                 intimidation to the defendant in the taking of his June 29,
                 2018 statement.
             14) During the recorded interview of June 29, 2018, the
                 defendant never invoked his right to counsel.
See id. Appellant filed a timely appeal.

                                  II.      ANALYSIS

A.    STANDARD OF REVIEW
      We review a trial court’s ruling on a motion to suppress evidence for an
abuse of discretion under a bifurcated standard of review. See Lerma v. State, 543
S.W.3d 184, 189–90 (Tex. Crim. App. 2018); Furr v. State, 499 S.W.3d 872, 877
(Tex. Crim. App. 2016). At a motion to suppress hearing, the trial court is the sole
trier of fact and judge of credibility of witnesses and the weight to be given to their
testimony. See Lerma, 543 S.W.3d at 190. Thus, we afford almost complete
deference to the trial court’s findings of facts, but we review de novo mixed
questions of law and fact that do not depend on credibility or demeanor. See id.;
State v. Kerwick, 393 S.W.3d 270, 273 (Tex. Crim. App. 2013); Scott v. State, 572
S.W.3d 755, 760 (Tex. App.—Houston [14th Dist.] 2019, no pet.). We view the
evidence in the light most favorable to the trial court’s ruling, and the trial court’s
ruling will be sustained if it is reasonably supported by the record and correct
under any theory of law applicable to the case. See Miller v. State, 393 S.W.3d
255, 262 (Tex. Crim. App. 2012); Laney v. State, 117 S.W.3d 854, 857 (Tex. Crim.
App. 2003); Coleman v. State, 627 S.W.3d 340, 342 (Tex. App.—Houston [14th
Dist.] 2020, pet. ref’d).

B.    VOLUNTARY WAIVER


                                            6
       In his sole issue, appellant argues that the trial court erred in denying his
motion to suppress because he never knowingly, intelligently, and voluntarily
waived his Miranda rights.

       1.     Applicable Law

       Article 38.22 of the Code of Criminal Procedure establishes procedural
safeguards for securing the privilege against self-incrimination. See Tex. Code
Crim. Proc. Ann. art. 38.22; Joseph v. State, 309 S.W.3d 20, 23–24 (Tex. Crim.
App. 2010).1 Among its requirements, it provides that no oral statement of an
accused made as a result of custodial interrogation shall be admissible against the
accused in a criminal proceeding unless (1) the statement was recorded and (2)
prior to the statement but during the recording, the accused was warned of
his rights and knowingly, intelligently, and voluntarily waived those rights. See
Tex. Code Crim. Proc. Ann. art. 38.22, § 3. The warning must inform a defendant
of the following rights:

       (1) [H]e has the right to remain silent and not make any statement at
           all and that any statement he makes may be used against him at his
           trial;
       (2) any statement he makes may be used as evidence against him in
           court;
       (3) he has the right to have a lawyer present to advise him prior to and
           during any questioning;
       (4) if he is unable to employ a lawyer, he has the right to have a
           lawyer appointed to advise him prior to and during any
           questioning; and
       (5) he has the right to terminate the interview at any time[.]

See id. art. 38.22, §§ 2(a), 3(a)(2). The statute contains two distinct elements

       1
        Article 38.22 represents the statutory analogue of the Miranda warnings. See Tex. Code
Crim. Proc. Ann. art. 38.22; Miranda v. Arizona, 384 U.S. 436, 444 (1966).

                                              7
pertaining to a statement’s admissibility: the defendant's receipt of the prescribed
warning and his waiver of the rights set out in the warning. See Joseph, 309
S.W.3d at 23–24.

      The State bears the burden of establishing by a preponderance of the
evidence that a defendant knowingly, intelligently, and voluntarily waived his
rights. See id.; see also Bolden v. State, No. 14-17-00411-CR, 2019 WL 1030168,
at *5 (Tex. App.—Houston [14th Dist.] Mar. 5, 2019, pet. ref’d) (mem. op., not
designated for publication). It is not required that the recording of the accused’s
statement contain an express waiver of rights. Rocha v. State, 16 S.W.3d 1, 12
(Tex. Crim. App. 2000); Umana v. State, 447 S.W.3d 346, 356 (Tex. App.—
Houston [14th Dist.] 2014, pet. ref’d). A waiver of rights may be inferred from the
actions and words of the person interrogated. Joseph, 309 S.W.3d at 25; Bolden,
2019 WL 1030168, at *5; see Umana, 447 S.W.3d at 356 (“Although a valid
waiver is not presumed, either from the silence of the accused after warnings are
given or from the fact an admission is obtained, it can be inferred from the actions
and words of the interrogated person.”). In evaluating whether appellant
knowingly, intelligently, and voluntarily waived his rights, we use a two-pronged
test, in which we inquire: (1) whether the relinquishment of the right was voluntary
by determining whether it was the product of a free and deliberate choice rather
than intimidation, coercion, or deception; and (2) whether the waiver was made
with full awareness of the nature of the rights being abandoned and the
consequences of the decision to abandon them. See Joseph, 309 S.W.3d at 25. We
look to the totality of the circumstances in determining whether a statement was
made voluntarily. Id.; Cervantes-Guervara v. State, 532 S.W.3d 827, 834 (Tex.
App.—Houston [14th Dist.] 2017, no pet.).

      2.    Application

                                         8
      Here, the State conceded that appellant was in custody when Norris recorded
appellant’s oral statement. Thus, to be admissible at trial, we must determine if
appellant freely, knowingly, and voluntarily waived his rights prior to giving the
statement. See Tex. Code Crim. Proc. Ann. art. 38.22, §§ 2(a), 3(a)(2).

      Appellant argues that he never explicitly consented to speak with Norris,
that he did not waive his rights, and that the totality of the circumstances reveals
that he was coerced into speaking at a time when he was possibly impaired. As
evidence of this, appellant claims that he never signed a Miranda warnings card in
which he acknowledged his rights and his intent to waive them, unlike the
defendant in Joseph. See id. However, in Bolden, we rejected the idea that a
Miranda    warnings    card   was   required   to   demonstrate    the    defendant’s
understanding. See Bolden, 2019 WL 1030168, at *5. And as stated in Joseph:
“The question is not whether [a]ppellant ‘explicitly’ waived his Miranda rights,
but whether he did so knowingly, intelligently, and voluntarily.” Joseph, 309
S.W.3d at 25.

      In the present case, the trial court’s findings of fact are supported by the
record. Further, the totality of the circumstances surrounding the interview with
Norris demonstrates that appellant waived his rights knowingly, intelligently, and
voluntarily.

      The record demonstrates that after Norris read appellant his rights, appellant
indicated that he understood his rights. In response to being asked if he voluntarily
waived those rights and wanted to speak to Norris, appellant asked, “about what?”
At no point did appellant request an attorney or ask that the interview be
terminated. See Cervantes-Guervara, 532 S.W.3d 839 (“A defendant who does not
want to speak to the police without counsel present must assert that right to the
police when he is given the Miranda warnings.”). During the approximately seven-

                                         9
minute interview, appellant spoke freely with Norris, with no indication of threats,
bribery, or coercion.

      The only factors remaining to support appellant’s claim are his relative
youth and White’s testimony that appellant might have been under the influence of
drugs because he seemed “kind of off” that evening. However, “[t]he Texas Court
of Criminal Appeals has held that youth, intoxication, mental capabilities, and
other disabilities are usually not enough, by themselves, to render a statement
inadmissible under Article 38.22, but they are factors for the factfinder to
consider.” Id. at 834 (citing Oursbourn v. State, 259 S.W.3d 159, 173 (Tex. Crim.
App. 2008); Umana, 447 S.W.3d at 350). In Cervantes-Guervara, the defendant’s
age was not specified, but he claimed to have a learning disability, a fifth-grade
education, and an IQ of seventy. See id. at 838. However, the officer testified that
he did not have to use “simple words” to communicate with the defendant, and the
defendant was responsive during questioning and seemed to understand what was
being asked of him. See id. Accordingly, we held that this evidence supported the
trial court’s finding that appellant’s waiver was made with full awareness of the
nature of his rights and the consequences of waiving them. See id.

      Likewise, in the present case, Norris testified that based on his answers,
appellant seemed to understand the questions he was being asked. For example,
when Norris asked if appellant knew Alex Ybarra, appellant responded by asking if
Norris meant a female Alex that he knew from West Columbia. Norris noted that
appellant seemed calm, coherent, and responsive during the interview, and testified
at trial that, based on his experience as a peace officer, appellant did not appear to
be intoxicated on drugs or alcohol. This characterization of appellant is consistent
with what can be heard on the recording of the interview.

      Viewing the evidence in the light most favorable to the trial court's ruling,

                                         10
we conclude that appellant’s waiver was made voluntarily, knowingly, and
intelligently. See id. 839; see also Umana, 447 S.W.3d at 356 (concluding that
totality of the circumstances supported an implied waiver of rights when defendant
responded with “Uh-huh” when asked if he understood his rights and defendant did
not invoke his rights during the interrogation). The trial court did not abuse its
discretion when it overruled appellant’s motion to suppress regarding the
admission of his oral statement to Norris. See Joseph, 309 S.W.3d at 25; Bolden,
2019 WL 1030168, at *5.

      We overrule appellant’s sole issue.

                               III.   CONCLUSION

      We affirm the trial court’s judgment.




                                      /s/     Margaret “Meg” Poissant
                                              Justice



Panel consists of Chief Justice Christopher and Justices Hassan and Poissant.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                        11